       Case 6:20-cv-00804-ADA Document 47-6 Filed 02/23/21 Page 1 of 4




	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  



                    EXHIBIT	  5	  
2/12/2021                Case 6:20-cv-00804-ADA Document        47-6
                                                 Midlothian, Texas        Filed–02/23/21
                                                                   – Data Centers Google Page 2 of 4

                                  Data Centers




                  Lone Star State
                  Google has been proud to call Texas home since 2007. We remain deeply committed to our
                  Texas roots and are excited to officially break ground on our first-ever Texas data center.




                    Midlothian, Texas

            Welcome                  Working Here                Community


       Welcome


                    Google is proud to call Texas home to one of our
                    data centers.
                    In June of 2019, Google officially broke ground on its $600 million data center in
                    Midlothian, Texas. Once fully operational, our data center will employ a number of people



https://www.google.com/about/datacenters/locations/midlothian/                                                  1/3
2/12/2021                Case 6:20-cv-00804-ADA Document        47-6
                                                 Midlothian, Texas        Filed–02/23/21
                                                                   – Data Centers Google Page 3 of 4
                    in a variety of full-time and contractor roles, including computer technicians, engineers,
                              Data
                    and various      Centers
                                food services, maintenance, and security roles.

                    Since 2011, we've awarded more than $4 million to Texas schools and nonprofits.




                    Why did Google choose Midlothian?
                    Midlothian has the right combination of energy infrastructure, developable land, and
                    available workforce for the data center.




                    Where do I get more information?
                    For community-related questions, please email
                    midlothian@google.com.

                    Members of the media, please email
                    press@google.com.

                    For answers to frequently asked questions, see our FAQ.


                    Related sites
                    The magic behind the cloud
                    See how Google Data Centers keep the internet up and running while supporting their
                    communities.

                    Data center infographic
                    Learn how data centers support economies and job creation.

                    Economic impact report
                    Read how Google Data Centers support the economy.




https://www.google.com/about/datacenters/locations/midlothian/                                                   2/3
2/12/2021                Case 6:20-cv-00804-ADA Document        47-6
                                                 Midlothian, Texas        Filed–02/23/21
                                                                   – Data Centers Google Page 4 of 4

                                  Data Centers


    Privacy          Terms           About Google                Press Corner   Careers   Sustainability   Google Cloud


            Help         English




https://www.google.com/about/datacenters/locations/midlothian/                                                            3/3
